DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I (claim 6) in the reply filed on 4/05/22 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “protection measure(s) for protecting from dust, high/low temperature, humidity” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the models" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitations "the outer arc surface of the billet," “the circle centers,” and “the arcs of the billet” in lines 9 and 18.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, claim limitation “protection measure(s) for protecting from dust, high/low temperature, humidity” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 12, note the issues under 35 USC 112(b) above.  It is not clear whether claim 12 further limits the subject matter of claim 1, as it is not clear what structure is added to the measurement apparatus, and what is required “according to actual working environment.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 10418605A, cited in IDS filed 8/16/20) in view of Yang (US 2013/0141737).
Regarding claim 1, Chen et al teaches a system for on-line adjusting a rolling reduction amount (paragraph [0006]), characterized by:
an on-line thickness obtaining apparatus for continuous casting billet (paragraph [0008], obtaining in real time the slab shell thickness at the roller i in the reduction zone, paragraph [0011], slab state acquisition unit to obtain the shell thickness in real time),
a system for feeding back casting billet 5thickness (paragraph [0009], paragraph [0012], force calculation unit, where force P is a function of the thickness (see foreign document, abstract, paragraph [0028])) and a system for adjusting rolling reduction in continuous casting machine (paragraph [0013], reduction roller),
the system for feeding back casting billet thickness is used to feed a result back to a secondary system of a continuous casting system (implied to feed to reduction roller for applying the light reduction force); and
an existing system for adjusting rolling reduction in continuous casting machine is used to adjust a rolling reduction amount (paragraph [0013], reduction roller).
Chen et al is quiet to the how the slab state acquisition unit works, such as by use of an on-line distance measurement apparatus, wherein the on-line distance measurement apparatus for continuous casting billet, which is fixed above a billet-drawing section of a continuous casting machine, measures a distance from a source point to each specified point of a casting billet at a certain frequency; and the system for feeding back casting billet thickness is used to calculate the thickness of the casting billet according to 10the measured distance.
Yang teaches a thickness measuring system for measuring a thickness of a planar plate-shaped member on a conveyor belt (abstract) that includes a process, a first distance measurer and a second distance measurer (abstract).  The first distance measurer on one side of the conveyor belt can emit and receive a first light beam, and the second distance measurer on the other side can emit and receive a second and third light beam.
As Chen et al is quiet to how the slab state acquisition unit works, It would have been obvious to one of ordinary skill in the art to substitute the known thickness measurement apparatus disclosed in Yang, including a processor and first and second distance measurers that emit light beams, for the slab state acquisition unit of Chen et al, for the predictable result of obtaining the thickness of the continuous casting billet.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143(I)(B).
Although the combination is quiet to the on-line distance measurement apparatus being fixed above a billet-drawing section of a continuous casting machine (as Yang shows the distance measurers 20 and 30 to the side of the plate 200), note that rearrangement of parts has been held unpatentable because shifting the position would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  MPEP 2144.04(VI)(C).  Note that in the combination, the distance measurers would be positioned on both sides of the continuous casting billet, thus whether the distance measurer is above a billet drawing section would depend on the orientation of the continuous casting apparatus and the direction of travel of the billet.

Regarding claim 2, note that the limitations directed to the calculation of the thickness by subtracting the near side distance from the far side distance is a functional limitation directed to how the on-line distance measuring unit is used.  See MPEP 2114(I) and (II).  Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The combination of Chen et al and Yang discloses all of the structural limitations required in the claim, such as distance measurers and a processor, and thus would be capable of performing the claimed function.
Additionally note, however, that said operation of subtract the values is suggested in the combination, as the combination teaches the system for feeding 15back casting billet thickness subtracts a near-end linear distance between a source point and a measuring point of a casting billet (Yang, paragraph [0012], see formula, distance A is a near end distance between 20 and a point on surface 210), wherein the near-end linear distance is obtained by the on-line distance measurement apparatus for continuous casting billet (Yang, fig 2, obtained from distance measurer 20), from a preset far-end linear distance between a source point and a measuring point of a casting billet (Yang, paragraph [0012], see formula, distance K-B is equivalent to a far-end distance between measurer 20 and the measuring point), and revises the thickness of the casting billet on basis of the measuring angle of the measurement 20apparatus (fig 2, paragraph [0012], see formula of L as a factor of angle α), and transmits the thickness data to a secondary system controlled by a computer of continuous casting rolling reduction (note combination, Chen et al, thickness is sent to force calculation unit 202 to calculator rolling reduction force).

Regarding claim 3, the combination teaches the on-line distance measurement apparatus for continuous casting billet is using one or more optical transmitting and receiving devices (Yang, distance measurer 20 and 30 are laser distance measuring sensors).
Although the combination is quiet to a distance measurement accuracy and distance measurement error, the combination teaches using the same distance measuring sensors (optical/laser), for the same reasoning of obtaining an accurate thickness (Yang, paragraph [0004]) for calculating a reduction rolling amount (Chen et al).  It would have been obvious to use sensors that are highly accurate and have low error so as to obtain accurate values of thickness, so that an accurate reduction rolling amount can be obtained which would result in a billet of improved quality.

Regarding claim 4, note that the limitation describing the models applicable to the continuous casting machine is a functional limitation of the adjustment system.
See MPEP 2114(I) and (II).  Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Note that the combination teaches the same structure as applicant’s claim, such as an optical based distance measurer, and thus would be capable of being used with the same models of continuous casting machines.

Regarding claim 6, note that the limitations directed to the calculation of the thickness by calculating according to the claimed formula: Lsi =(Li2-Li1) · cos θx · sin θi / sin θy  is a functional limitation directed to how the on-line distance measuring unit is used.
See MPEP 2114(I) and (II).  Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The combination of Chen et al and Yang discloses all of the structural limitations required in the claim, such as distance measurers and a processor, and can calculate thickness according to a formula that takes into account an angle (Yang, paragraph [0012]), and thus would be capable of performing the claimed function.

Regarding claim 12, note the 112(b) issues discussed above with the lack of clarity of whether the claim requires additional structure.  Note that the combination suggests the claim limitation, as one can consider the placement of the distance measurers as a protection measure.

Regarding claim 13, the combination teaches the system for adjusting rolling reduction in continuous casting machine is using an existing continuous casting rolling reduction system (Chen et al, reduction roller), a secondary system controlled by a computer of continuous casting rolling reduction (Chen et al, force calculation unit 202) calculates data according to a rolling reduction model program, wherein the data are setting data of pressure and roller distance of rolling reduction (paragraph [0047], force P, paragraph [0030], light reduction amount at the roller).
The combination is not explicit to the data being sent to a first system, and then being executed by the rolling reduction apparatus.
However, note that Chen et al is directed to calculating the light reduction force and light reduction amount at the roller.  It would have been obvious to one of ordinary skill in the art, to send the data from the calculation unit, to a computer controlling the roller, so that the reduction roller can perform the light reduction, as Chen et al recognizes that the setting of the light reduction force is very significant (paragraph [0004]) and results in improving the quality of the cast slab, increases the metal yield, and reduces the production cost (paragraph [0013]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al as modified by Yang as applied to claim 1 above, and further in view of Yu et al (CN 105444676 A, cited in IDS filed 8/16/20).
Regarding claim 5, the combination teaches the on-line distance measurement apparatus for continuous casting billet is fixed on any point above a viewing area of the measuring point for the billet thickness, and which is able to guarantee the measurement accuracy and keep a safe distance from the 5continuous casting billet (see claim 1, combination shows sensors are on both sides of the plate, are at a position that obtains a measurement).
The combination is quiet to the on-line distance measurement apparatus rotates along the fixing point in three dimensions, to ensure that its measurement work can cover the designated measurement area.
	Yu et al teaches an online scanning measurement auxiliary device (paragraph [0002]) which includes a multi-directional positioning device suitable for on-line scanning measuring probes and can determine distance between the measuring probe and object to compensate for an angle change (paragraph [0006]).  The angle of the distance measuring device can be adjusted along two vertical directions through the first potentiometer 4 and the second potentiometer 8 (paragraph [0026], figs 1-2).  Yu et al teaches the advantages of the invention are a simple structure, convenient operation, and high accuracy (paragraph [0014]).
	It would have been obvious to one of ordinary skill in the art to modify the distance measurers of the combination of Chen et al and Yang, so as to be rotatable in three dimensions, as taught in Yu et al, as Yu et al recognizes the simple structure, convenient operation, and high accuracy (paragraph [0014]).  Furthermore, the sensors would be capable of covering the designated measurement area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735